Case 3:19-mj-72010-MAG Document1 Filed 12/11419 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint FILEI )

UNITED STATES DISTRICT COUR pee 14 12019

for the
SUSAN Y. SO
Northern District of California CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
United States of America
Vv.

Case No. 3 19 72010

Froylan Sanchez, a/k/a Froylan Azhea
Martinez-Sanchez, a/k/a Daniel Sanchez Bustos
AND Jose Ivan Sanchez,

Ne ee eS

Defendant(s)

CRIMINAL COMPLAINT. ,,

  
 
  

ae $a

. . . * . Ne
I, the complainant in this case, state that the following is true to the best of my k

On or about the date(s) of —__ 8/23/19 to 11/7/19 inthe county of — Napa in the

 

Northern _ District of California ——_, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 846, 841(a)(1) and Conspiracy to Distribute and Possess with Intent to Distribute
(b)(1)(C) Methamphetamine and Cocaine

This criminal complaint is based on these facts:

Please see the attached affidavit of HS! Special Agent Landon C. Hoffman

Approved as to form Loan Coffent
AUSA Sloan Heffron

@ Continued on the attached sheet.

 

 

é Cdmplainant’s signature

Landon C. Hoffman, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: apn Wa a mF alt _ i ee

 

Judge's signaturé

 

City and state: San Francisco, California Hon. Thomas S. Hixson, U.S. Magistrate Judge

 

 

Printed name and title

(M7
Case 3:19-m|-72Q10-MAG Document1 Filed 12/1A&19 Page 2 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Landon C. Hoffman, having been duly swom, hereby depose and state as follows:
I, INTRODUCTION

1. I submit this affidavit in support of an application for a criminal complaint
charging FROYLAN SANCHEZ, a/k/a Froylan Azhea Martinez-Sanchez, a/k/a Daniel Sanchez
Bustos (“FROYLAN ”)! and JOSE IVAN SANCHEZ (“JOSE”) with violations of 21 U.S.C.

§§ 846, 841(a)(1) and (b)( 1)(C) (conspiracy to distribute and to possess with intent to distribute
controlled substances) arising from their participation i in a conspiracy to distribute and possess
with intent to distribute methamphetamine and cocaine.

2. The facts set forth in this affidavit are based on my own personal knowledge, as
well as information I obtained from other individuals during my participation in this
investigation. The facts are also based upon my review of documents and computer records
related to this investigation, communications with others who have personal knowledge of the
events and the circumstances described, preliminary translations of recorded communications
performed by interpreters and law enforcement personnel, and information gained through my
training and experience. Where statements made by other individuals are referenced in this
affidavit, such statements are described in summary unless otherwise noted. Similarly, where
information contained in reports, recordings, and/or other documents or records is referenced in
this affidavit, such information is also described in summary unless otherwise noted.

3. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of a complaint, it does not set forth each and every fact that I, or
others, have learned during the course of the investigation. As this investigation progresses, my
understanding of the significance of certain events and evidence may change or evolve.

I. AGENT BACKGROUND

4, I am employed as a Special Agent with the United States Department of -
Homeland Security (“DHS”), Immigration and Customs Enforcement / Homeland Security
Investigations (“HSI”). ] am currently assigned to the Office of the Special Agent in Charge,
San Francisco, California. I am an “investigative or law enforcement officer of the United
States” within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is
empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in
18 U.S.C. § 2516.

5. In January 2018, I graduated from the Criminal Investigator Training Program
and the HSI Special Agent Training Program at the Federal Law Enforcement Training Center.
Before working with HSI, I spent approximately nine years as a police officer with the Union

 

' Because this affidavit refers to two individuals with the last name Sanchez, I refer to each
individual by his first name.
Case 3:19-mj-72Q10-MAG Document1 Filed 12/1abl9 Page 3 of 6

City Police Department in Georgia. During my tenure with the Union City Police Department, I
served as a patrol officer, special investigator, sergeant, and lieutenant. In the course of my law
enforcement career, J have received over 2500 hours in training, including training in the areas of
narcotics investigations, advanced investigative techniques, evidence collection, crime-scene
processing, criminal law and procedure, warrant preparation, interviewing, and surveillance
techniques. I hold a Bachelor of Science in Criminal Justice and a Master’s degree in Public
Administration.

6. During the course of my law enforcement career, I have participated in at least
100 narcotics investigations. I have spoken with confidential sources and witnesses who had
personal knowledge regarding drug trafficking organizations. In addition, I have discussed with
numerous law enforcement officers the methods and practices used by drug traffickers. I have
participated in many aspects of drug investigations including, but not limited to, undercover
operations, controlled purchases of narcotics, physical and electronic surveillance, and court-
ordered wiretap investigations. I have prepared and executed both state and federal search
warrants.

7. Through my training, education, experience, and my conversations with other
agents and officers who conduct drug investigations, I have become familiar with drug
traffickers’ methods of operation, including, but not limited to, the manufacturing, distribution,
storage, and transportation of controlled substances, and the methods used by drug traffickers to
collect, transport, safeguard, remit, and/or launder drug proceeds. I am familiar with the ways in
which various controlled substances, including methamphetamine and cocaine, are packaged for
sale, sold, and ingested.

Ii. APPLICABLE LAW

8. Under Title 21 of the United States Code, Section 841(a), it is unlawful for any
person to knowingly or intentionally manufacture, distribute, or dispense, or possess with intent
to manufacture, distribute, or dispense, a controlled substance.

9. Under Title 21 of the United States Code, 846, it is unlawful for any person to
attempt or conspire to commit any offense in Title 21, Subchapter I, which includes Section
841(a)(1), referenced above.

IV. FACTS ESTABLISHING PROBABLE CAUSE

August 23, 2019 Sale of Methamphetamine and Cocaine

10. On August 23, 2019, an agent employed by the Napa Special Investigations
Bureau (“NSIB”), acting in an undercover capacity, participated in several recorded phone
conversations with an individual the agent later identified as FROYLAN SANCHEZ. The
purpose of the undercover agent’s conversations with FROYLAN was to arrange an undercover
Case 3:19-mj-7@Q10-MAG Document1 Filed 12/T4b[9 Page 4 of 6

“Ne

purchase of narcotics in Napa County.” Over the course of these August 23, 2019 phone
conversations, the undercover agent (“UCA”) arranged to purchase two “Cristinas” and one-half
of “blanca” from FROYLAN for “26.” UCA later advised me that he understood this to mean
that he would purchase approximately one pound of methamphetamine (“Cristinas”) and one
half-ounce of cocaine (“Blanca”) for $2,600. UCA and FROYLAN arranged to meet later that
day near an El Pollo Loco restaurant in Napa, California.

11. Later that afternoon, UCA met with two Hispanic males in the parking lot of El
Pollo Loco, located on Soscol Avenue in Napa. UCA later identified these two males as
FROYLAN SANCHEZ and FROYLAN’s brother, JOSE SANCHEZ. Throughout the meeting,
FROYLAN and JOSE remained seated in a sport utility vehicle (“SUV”) they arrived in
together. FROYLAN sat in the front passenger seat of the SUV, while JOSE sat in the driver
seat. UCA approached the passenger-side of the SUV, next to FROYLAN. During this meeting,
UCA handed FROYLAN approximately $2,600 in United States currency. FROYLAN handed
UCA a plastic grocery bag containing three separate packages. UCA then returned to his
unmarked vehicle and both parties drove away.

12. Minutes later, FROYLAN called UCA from a cellular phone. FROYLAN
explained that the bag he handed UCA contained “two orders” for another person, which
FROYLAN had given UCA by mistake. At FROYLAN’s request, UCA returned to the El Pollo
Loco parking lot and gave FROYLAN one of the three packages contained in the grocery bag.

13. The two remaining packages, Items 1-2 and 1-3, later underwent presumptive
testing. The substance contained in Item 1-2 tested presumptively positive for
methamphetamine, weighing approximately 455.5 grams (gross). The substance contained in
Item 1-3 tested presumptively positive for cocaine, weighing approximately 14.3 grams (gross).

September 13, 2019 Sale of Methamphetamine

14. Between September 10, 2019 and September 12, 2019, UCA and FROYLAN
spoke by phone in order to negotiate an additional narcotics transaction. Ultimately, on
September 13, 2019, UCA and FROYLAN agreed to meet later that day near the same location
as the August 23, 2019 transaction.

15. On the afternoon of September 13, 2019, UCA met with FROYLAN and JOSE
SANCHEZ at the El Pollo Loco parking lot on Soscol Avenue in Napa. Throughout the
meeting, FROYLAN and JOSE remained seated in the same SUV they arrived in for the prior
meeting. This time, however, JOSE sat in the front passenger seat, while FROYLAN sat in the
driver seat. UCA approached the passenger-side of the SUV, next to JOSE. During this
meeting, UCA handed JOSE approximately $4,000 in United States currency. JOSE handed

 

? The undercover agent is fluent in both Spanish and English. The phone conversations
described in this affidavit occurred Spanish and have been translated to English by Spanish
speaking interpreters. Additionally, this affidavit only contains a portion of FROYLAN’s
recorded conversations with the undercover agent.
Case 3:19-m}-7Z010-MAG Document 1 Filed 12/1aZ19 Page 5 of 6

UCA a black yard waste bag containing two separate packages. UCA returned to his unmarked
vehicle and both parties drove away.

16. The two packages inside the yard waste bag, Items 4-2 and 4-3, later underwent
presumptive testing. The substance contained in Item 4-2 tested presumptively positive for
methamphetamine, weighing approximately 443.2 grams (gross). The substance contained in
Item 4-3 tested presumptively positive for methamphetamine, weighing approximately 458.1

grams (gross).
November 7, 2019 Sale of Methamphetamine

17. | OnNovember 7, 2019, UCA and FROYLAN spoke further by phone. During
these conversations, UCA and FROYLAN negotiated an additional transaction. Ultimately, after
additional conversations, UCA and FROYLAN agreed to meet later that night near a Walmart in
American Canyon, California.

18. That night, around 10:40 p.m., UCA met with FROYLAN and JOSE SANCHEZ
in the parking lot of a Chevron gas station located on Napa Junction Road in American Canyon,
near a Walmart. UCA approached the driver’s side of the SUV, where he spoke with
FROYLAN, seated in the driver’s seat. JOSE SANCHEZ sat in the front passenger seat of the
SUV. UCA handed FROYLAN approximately $4,000. FROYLAN handed UCA a small
cardboard box containing two ziplock bags of suspected methamphetamine. UCA returned to his
unmarked vehicle and both parties drove away.

19. | The contents of the two ziplock bags inside the cardboard box, Items 7-2A and 7-
2B, later underwent presumptive testing. The substance contained in Item 7-2A tested
presumptively positive for methamphetamine, weighing approximately 450.7 grams (gross). The
substance contained in Item 7-2B tested presumptively positive for methamphetamine, weighing
approximately 449.6 grams (gross).

i
Uf
//
HV
WV
//
//
WV
//
Case 3:19-mj-72010-MAG Document1 Filed 12/1419 Page 6 of 6

V. CONCLUSION

20. Based upon the information contained within this affidavit, I request that the
Court issue a complaint charging FROYLAN SANCHEZ and JOSE IVAN SANCHEZ with
conspiracy to distribute and to possess with intent to distribute controlled substances, in violation
of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C).

I declare under penalty of perjury that the statements above are true and correct to the
best of my knowledge and belief.

 

 

Landon C."Héffman
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me on December || ___, 2019.

trA b>
HONORABLE THOMAS S-HIXS9N
UNITED STATES MAGISTRATE YUDGE

 
